DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-12, 15-19, and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0022220 A1) in view of Han et al. (US 2015/0190062 A1).
Regarding claim 1, Lee et al. (‘220) teach a photoplethysmogram (PPG) sensing module comprising: one or more light sources configured to emit light to a user (see [0052]); a plurality of optical sensors configured to receive reflected light from the user and generate a plurality of sensing signals, each of the plurality of sensing signals being generated by one of the plurality of optical sensors (see [0069]); a read-out signal generating circuit configured to receive the plurality of sensing signals from the plurality of optical sensors and generate a plurality of read-out signals by performing an analog-to-digital conversion on the plurality of sensing signals (see [0071]); and a signal processing circuit (see [0058]), but fail to explicitly teach wherein the signal processing circuit is configured to: receive the plurality of read-out signals, classify the plurality of read-out signals according to one or more movement patterns of the user, measure a movement component of the user based on the classified plurality of read-out signals, and generate a PPG signal in which the movement component is removed. However, Han et al. (‘062) from the same field of endeavor do teach classify of read-out signals according to one or more movement patterns of the user, measure a movement component of the user based on the classified plurality of read-out signals, and generate a PPG signal in which the movement component is removed (see [0083], [0103], [0135], [0137]). It would be obvious to one of ordinary skill in the art to modify the invention of Lee et al. with the features of Han et al. for the benefit of improved effectiveness in detecting the heart rate of an individual (see Han et al. [0008]-[0010]).
Regarding claim 2, Lee et al. (‘220) in view of Han et al. (‘062) teach the PPG sensing module of claim 1, wherein the read-out signal generating circuit comprises: a multiplexer configured to be connected to outputs of the plurality of optical sensors; and a read-out circuit configured to be selectively connected to an output of one of the plurality of optical sensors through the multiplexer (see Lee et al. [0052], [0069]).
Regarding claim 3, Lee et al. (‘220) in view of Han et al. (‘062) teach the PPG sensing module of claim 2, wherein the signal processing circuit is configured to: receive a plurality of first read-out signals corresponding to the plurality of optical sensors from the read-out circuit in a first interval, receive a plurality of second read-out signals corresponding to at least two of the plurality of optical sensors from the read-out circuit in a second interval subsequent to the first interval, and generate the PPG signal based on the plurality of first read-out signals, measure the movement component based on the plurality of second read-out signals, and remove the movement component from the PPG signal (see Lee et al. [0052], [0069]; and Han et al. [0083], [0103], [0135], [0137]).
Regarding claim 4, Lee et al. (‘220) in view of Han et al. (‘062) teach the PPG sensing module of claim 3, wherein the second interval comprises a plurality of sub-intervals, and the read-out signal generating circuit is configured to control the one or more light sources to be turned on/off for each of the plurality of sub-intervals and generate the plurality of second read-out signals by using sensing signals generated by different ones of the at least two of the plurality of optical sensors in the respective sub-intervals (see Lee et al. [0052], [0069]).
Regarding claim 5, Lee et al. (‘220) in view of Han et al. (‘062) teach the PPG sensing module of claim 1, wherein the read-out signal generating circuit comprises a plurality of first read-out circuits configured to be connected to the plurality of optical sensor (see Lee et al. [0052], [0069]).
Regarding claim 6, Lee et al. (‘220) in view of Han et al. (‘062) teach the PPG sensing module of claim 5, wherein the signal processing circuit is configured to: simultaneously and individually receive the plurality of read-out signals corresponding to the plurality of optical sensors from the plurality of first read-out circuits, and generate the PPG signal by summing the plurality of read-out signals and removing the movement component from the PPG signal (see Lee et al. [0052], [0069]).
Regarding claim 7, Lee et al. (‘220) in view of Han et al. (‘062) teach the PPG sensing module of claim 1, wherein the signal processing circuit is configured to detect a first movement pattern, classify the plurality of read-out signals into a first signal group and a second signal group according to a first criterion, measure a first movement component corresponding to the first movement pattern by comparing the first signal group with the second signal group, and determine whether the first movement component exceeds a specified value (see Han et al. [0083], [0103], [0135], [0137]).
Regarding claim 8, Lee et al. (‘220) in view of Han et al. (‘062) teach the PPG sensing module of claim 7, wherein the signal processing circuit is configured to generate the PPG signal from which the first movement component is removed when the first movement component exceeds the specified value (see Han et al. [0083], [0103], [0135], [0137]).
Regarding claim 9, Lee et al. (‘220) in view of Han et al. (‘062) teach the PPG sensing module of claim 7, wherein when the first movement component is below the specified value, the signal processing circuit is configured to detect a second movement pattern, classify the plurality of read-out signals into a third signal group and a fourth signal group according to a second criterion and measure a second movement component corresponding to the second movement pattern by comparing the third signal group with the fourth signal group (see Han et al. [0083], [0103], [0135], [0137]).
Regarding claim 10, Lee et al. (‘220) in view of Han et al. (‘062) teach the PPG sensing module of claim 1, wherein the plurality of optical sensors are configured to receive ambient light other than the light from the one or more light sources and generate a plurality of ambient sensing signals, the plurality of read-out signals comprise signals generated by performing an analog-to-digital conversion on the plurality of ambient sensing signals, and the signal processing circuit is configured to measure the movement component by using signals generated from the plurality of ambient sensing signals (see Lee et al. [0052], [0069]; and Han et al. [0083], [0103], [0135], [0137]).
Regarding claim 11, Lee et al. (‘220) in view of Han et al. (‘062) teach the PPG sensing module of claim 10, wherein the plurality of optical sensors are configured to receive the ambient light in an interval where the one or more light sources are turned off and generate the plurality of ambient sensing signals (see Lee et al. [0052], [0069]).
Regarding claim 12, Lee et al. (‘220) in view of Han et al. (‘062) teach the PPG sensing module of claim 1, wherein the plurality of optical sensors comprise first optical sensors configured to generate first sensing signals for generating the PPG signal and second optical sensors configured to generate second sensing signals for measuring the movement component (see Lee et al. [0052], [0069]; and Han et al. [0083], [0103], [0135], [0137]).
Regarding claim 15, Lee et al. (‘220) teach a photoplethysmogram (PPG) sensing chip comprising: a plurality of optical sensors configured to receive light from a user and generate a plurality of sensing signals (see [0069]), each of the plurality of sensing signals being generated by one of the plurality of optical sensors (see [0052]); a read-out signal generating circuit configured to receive the plurality of sensing signals from the plurality of optical sensors and generate a plurality of read-out signals by performing an analog-to-digital conversion operation on the plurality of sensing signals (see [0071]); and a signal processing circuit configured to: receive the plurality of read-out signals, generate a PPG signal by using the plurality of read-out signals (see [0058]), but fail to explicitly teach wherein the signal processing unit is configured to measure a movement component of the user based on position information about the plurality of optical sensors, and remove the movement component from the PPG signal. However, Han et al. (‘062) from the same field of endeavor do teach wherein the signal processing unit is configured to measure a movement component of the user based on position information about the plurality of optical sensors, and remove the movement component from the PPG signal (see [0083], [0103], [0135], [0137]). It would be obvious to one of ordinary skill in the art to modify the invention of Lee et al. with the features of Han et al. for the benefit of improved effectiveness in detecting the heart rate of an individual (see Han et al. [0008]-[0010]).
Regarding the depending claims 16-19, the claims recite well known features within the field of PPG including using signals (including second signals) for classification, grouping, movement detection by means of hardware such as an amplifier, a sample circuit, and an analog-to-digital converter (see Lee et al. [0052], [0069]; and Han et al. [0083], [0103], [0135], [0137]).
Regarding claim 25, Lee et al. (‘220) in view of Han et al. (‘062) teach an apparatus comprising: a memory storing one or more instructions; and a processor configured to execute the one or more instructions of the other independent claims 1 and 15 (see Lee et al. [0058; and Han et al. [0163]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK REMALY whose telephone number is (571)270-1491. The examiner can normally be reached Mon - Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK D REMALY/Primary Examiner, Art Unit 3793